UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF LOUISIANA

IMMACULATA N. ANYANWU CIVIL ACTION

VERSUS

STATE OF LOUISIANA NO.: 18-00778-BAJ-EWD
RULING AND ORDER

 

Before the Court is the Motion to Dismiss (Doc. 9) filed by Defendant.
Plaintiff filed an opposition. (Doc. 18). For the reasons stated herein, the Motion to
Dismiss (Doc. 9) is GRANTED IN PART AND DENIED IN PART. Plaintiff is
granted ten days from the date of this order to file a supplemental and amended
complaint with respect to her Title IT ADA, Title VII Civil Rights Act, and FMLA
claims.

I, BACKGROUND

Plaintiff alleges that she was hired by Defendant to work as a Registered Nurse
(RN) at the Eastern Louisiana Mental Health System in February of 2007.! (Doc. 1
at p. 2). At some point in 2012, Plaintiff took medical leave and then returned to work
in November of 2012 with unspecified work restrictions. Plaintiff was thereafter
terminated. Ud.)

Plaintiff alleges that Defendant was aware of Plaintiffs work restrictions and

disability at the time it hired her in 2007. She further alleges that the only reason

 

1 The Eastern Louisiana Mental Health System is an agency of the Louisiana Department of Health.
La. B.S. 36:259.
she was terminated was because of her disability. (Doc. 1 at p. 3). Plaintiff brings
claims under the Americans with Disabilities Act (“ADA”), Title VII of the Civil
Rights Act, and the Family Medical Leave Act. (Ud. at p. 1). Defendant seeks the
dismissal of Plaintiffs Title I ADA and Title VII Civil Rights Act claims, asserting
(1) that the Court does not possess subject matter jurisdiction over Plaintiffs Title I
ADA claim because of the Eleventh Amendment, and (2) that Plaintiff has failed to
state a claim for relief under Title VI of the Civil Rights Act.
Il. LEGAL STANDARD

Under Federal Rule of Civil Procedure 12(b)(1), a claim is “ ‘properly dismissed
for lack of subject-matter jurisdiction when the court lacks the statutory or
constitutional power to adjudicate’ the claim.” In re FEMA Trailer Formaldehyde
Prods, Liab. Eitig., 668 F.3d 281, 286 (5th Cir. 2012) (quoting Home Builders Ass'n v.
City of Madison, 143 F.3d 1006, 1010 (5th Cir. 1998)). In order to “prevent] ] a court:
without jurisdiction from prematurely dismissing a case with prejudice,” a court
should consider a Rule 12(b)(1) motion for lack of subject-matter jurisdiction before
addressing any motions that concern the merits of a case. Id. at 286-87 (citing
Ramming v. United States, 281 F.3d 158, 161 (5th Cir. 2001)).

A motion to dismiss under Rule 12(b)(1) is analyzed under the same standard
as a motion to dismiss under Rule 12(b)(6). Benton v. United States, 960 F.2d 19, 21
(5th Cir. 1992). That standard seeks to determine whether “a complaint ... contain|[s]
sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible
on its face.’ ” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.
Twombly, 550 U.S. 544, 570 (2007)). “[Flacial plausibility” exists “when the plaintiff

2
pleads factual content that allows the court to draw the reasonable inference that the
defendant is liable for the misconduct alleged.” Id. at 678 (citing Twombly, 550 U.S.
at 556). Hence, the complaint need not set out “detailed factual allegations,” but
something “more than labels and conclusions, and a formulaic recitation of the
elements of a cause of action” is required. Twombly, 550 U.S. at 555. “Factual
allegations must be enough to raise a right to relief above the speculative level.” Id.
Ill. DISCUSSION

A, ADA Claims

1. Title IADA

Plaintiffs complaint alleges general ADA violations, and Plaintiff specifies in
her opposition that she brings suit under Title I of the ADA. Title I prohibits
employers from discriminating against qualified individuals with disabilities in job
application procedures, hiring, and firing among other aspects of employment.
42 U.S.C. § 12112. Defendant claims that Plaintiffs Title ] ADA claim is barred by
the Eleventh Amendment of the United States Constitution. The Eleventh
Amendment provides that “[t]he Judicial power of the United States shall not be
construed to extend to any suit in law or equity, commenced or prosecuted against
one of the United States by Citizens of another State, or by Citizens or Subjects of
any Foreign State.” The Eleventh Amendment bars private suits in federal court
against states, including suits against state agencies. Quern v. Jordan, 440 U.S. 332,
339 (1979). Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 98-100 (1984);
Aguilar v. Tex. Dep't of Criminal Justice, 160 F.3d 1052, 1054 (5th Cir.1998). The
Supreme Court has held that Congress did not abrogate Eleventh Amendment

3
immunity in Title [ of the ADA and thus a plaintiff cannot bring a Title ] ADA suit
against the state seeking money damages. Board of Trustees of Univ. of Alabama v.
Garrett, 531 U.S. 356, 374 (2001).

Here, Plaintiff brings a Title I ADA claim against the State of Louisiana
through the Louisiana Department of Health, Office of Behavioral Health. (Doc. 1 at
p. 2). The United States Court of Appeals for the Fifth Circuit has already determined
that a predecessor to the Louisiana Department of Health, the Louisiana Department
of Health and Human Resources, is an alter ego of the state and is therefore entitled
to Eleventh Amendment immunity. Darlak v. Bobear, 814 F.2d 1055, 1059 (5th Cir.
1987). 2 Moreover, courts in this circuit have uniformly held that the Louisiana
Department of Health is entitled to Eleventh Amendment Immunity. E.g., Amir El,
2016 WL 7012277 at *2, Accordingly, the Court concludes that Plaintiffs Title ADA
claim is barred by the Eleventh Amendment.

2. Title IT ADA

Plaintiff also specifies in her opposition that she brings suit under Title IT of
the ADA. Title II of the ADA instructs that “no qualified individual shall... . by
reason of a disability, be excluded from participation in or be denied the benefits of

the services, programs or activities of a public entity or be subjected to discrimination

 

2 In Darlak, the Fifth Circuit held that the Louisiana Department of Health and Human Resources
(DHHR) was entitled to Eleventh Amendment immunity. Darlak, 814 F.2d at 1060. The DHHR was
abolished and replaced by the Department of Health and Hospitals. Torres-Jiminez uv. Louisiana
State Board of Medical Examiners, No. Civ. A. 95-0721, 1995 WL 626155, at *2 (Z.D. La. Oct. 28,
1995). In 2016, the Lousiana Department of Health and Hospitals was renamed the Louisiana
Department of the Health. Amir Hl v. Department of Health and Hospitals, State of Louisiana, No.
16-6545, 2016 WL 7012277, at *n. 1 (E.D, La. Dee. 1, 2016).

4
by such entity.” 42 U.S.C. § 12132. The Fifth Circuit has held that Title II of the ADA
does not create a cause of action for employment discrimination. Taylor v. City of
Shreveport, 798 F.3d 276, 282 (6th Cir. 2015).

The Court notes that as of now, Plaintiff does not appear to have pleaded any
facts that would support a Title II violation. Plaintiff only alleges that her RN position
was terminated by a state entity because of her disability, which constitutes
employment discrimination. She does not describe any state services, programs, or
activities that she was denied. Because neither party has briefed this claim, the Court
will afford Plaintiff ten days to file a supplemental and amended complaint with
respect to the Title IT ADA claim.

B. ‘Title VI Civil Rights Act Claim

Defendant also seeks to dismiss Plaintiff's claim under Title VIT of the Civil
Rights Act of 1964, asserting that Plaintiff has failed to state a plausible claim for
relief under Rule 12(b)(6). Title VII prohibits discrimination by employers “against
any individual. . . because of such individual’s race, color, religion, sex, or national
origin.” 42 U.S.C. § 2000e-2(a). Although Plaintiff asserts in her complaint that
Defendant retaliated against her “in violation of Title VII,” Plaintiff does not specify
how Defendant did so. She does not claim that Defendant discriminated against her
on the basis of any protected classes specified in Title VIT. In hex opposition, Plaintiff
alleges that she was discriminated against because of her national origin. (Doc. 138 at
p. 4). However, the Court cannot consider new factual allegations raised in Plaintiffs
opposition that were not specified in the complaint. In re Enron Corp. Securities,
Derivative & ERISA Litigation, 761 F. Supp. 2d 504, 566 (S.D. Tex. 2011) (Tt is

5
axiomatic that a complaint cannot be amended by briefs in opposition to a motion to
dismiss.”) (citing In re Baker Hughes Sec. Litig., 136 F.Supp.2d 630, 646 (S.D. Tex.
2001).

Defendant further seeks the dismissal of any claims Plaintiff brings under 42
U.S.C. § 2000e-3(a), which prohibits retaliation if an employee opposes any practice
made unlawful by Title VIT. To succeed on such a claim, Plaintiff must show that (1)
she participated in an activity protected by Title VII, (2) her employer took an adverse
employment action against her, and (8) a causal connection exists between the
protected activity and the adverse employment action. McCoy v. City of Shreveport,
492 F.3d 551, 556-557 (5th Cir. 2007). The Court concludes that Plaintiff has failed
to allege that she participated in protected activity. An employee has engaged in
protected activity if she (1) opposed any practice made an unlawful employment
practice by Title VII or (2) made a charge, testified, assisted, or participated in any
manner in an investigation, proceeding, or hearing under Title VII. Grimes v. Texas
Dept. of Mental Health and Mental Retardation, 102 F.3d 137, 140 (5th Cir. 1996).
Plaintiff has made no allegations to suggest that she took either of these actions.

Given that Plaintiff has failed to state facts that would support a plausible
claim for relief under Title VIT and requests an opportunity to amend the complaint,
the Court will allow Plaintiff ten days from the date of this order to amend the
complaint with respect to this claim.

C. Family Medical Leave Act Claim

Plaintiff also asserts that Defendant violated the Family Medical Leave Act
(FMLA) in her opposition. However, in the complaint, even though Plaintiff mentions

6
that she took FMLA leave, she does not claim a cause of action under the FMLA.
Again, given that Plaintiff requests an opportunity to amend the complaint, the Court
will allow Plaintiff ten days from the date of this order to amend the complaint with
respect to this claim.
IV. CONCLUSION

Accordingly,

IT IS ORDERED that Defendant's Motion to Dismiss (Doc. 9) is
GRANTED IN PART AND DENIED IN PART,

IT IS ORDERED that Plaintiffs Title I ADA claim is DISMISSED
WITHOUT PREJUDICE.

IT IS FURTHER ORDERED that Plaintiff has ten days from the date of this
Order to file a supplemental and amended complaint with respect to her Title IT ADA,
Title VII Civil Rights Act, and FMLA claims. Failure to do so may result in dismissal
of such claims.

pl

Baton Rouge, Louisiana, this 2S “day of July, 2019.

Ba:

JUDGE BRIAN \, JAG A. JAG KSON
UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF LOUISIANA

 
